Title: To James Madison from Jared Mansfield, 5 September 1814
From: Mansfield, Jared
To: Madison, James


        
          Sir,
          West. Point Septr. 5. 1814.
        
        During the whole of last winter, & part of the Spring, I have been deprived of the use of my limbs, by a most severe inflamatory rheumatism. Lately I have so far recovered the use of them, as to be able to join the Academy at this place. But the disorder with which I was attacked, has left on me a more dangerous complaint viz. a cough, which almost incessantly harrasses me. My Physicians are unanimously of opinion, that I ought not to remain in this climate during the ensueing winter, as a confirmed Phthisis would probably be the consequence. They recommend a journey far Southward, as far at least as S. Carolina, or Georgia.
        It fortunately happens that the absence of the Profesr. of Nat. & Experimentl. Philosophy from this time to the next Spring, or Summer, would be of no injury to this Institution; for there are few, or no Cadets here, who are sufficiently instructed for the study of those branches of science, which fall to his province. Mr. Ellicott mentions two only, who may be prepared in a short time; A considerable portion of the time viz. from Decembr. 15th. to March 15th. is an established vacation, in which every One is at liberty to spend the time at his own discretion; there are no rooms, or buildings prepared for the instruction of any new class. The new ones now building will not be completed before next Summer; the books, & apparatus are incomplete, & not a spot can be found where chemical, & other philosophical experiments can be made to advantage.
        Under these circumstances, I have to propose, that a furlough be granted me, for the purpose of recovering my health, ‘till the month of May, or June next, that during the time of my absence, or not being present as expressed by the Muster Rolls, I receive no pay, or emoluments from the U. States, except barely the priviledge of my family remaining at my present Quarters until my return, or to June next in case of any event occurring, which may prevent my return.
        If, after that time, I be found an Invalid incapable of fulfilling the duties of my station, I will not remain a burden to the U. States, but will resign my place, that it may be filled by some person more blessed with health, & perhaps more eminently qualified.
        This proposal appears to me, singulary advantageous to the Publick, as 3 months of the time is of course allowed me by the Vacation, & the remainder of the time, for reasons before stated, could not be employed by me, but in trifling services. The all important consideration of life, & health only, could induce me to make such a proposal, as my finances after 2 years of sickness of myself, or of the members of my family, will hardly admit it, & my attachment to the pursuits of this sequestered station, is

too great for me to think of absence from it & my family, without extreme regret.
        This will probably be the last request, I ever shall make to your Excellency, certainly the last for any indulgence, even on account of health, as, if I should have not the good fortune to recover it radically, I am determined on Resignation. It is a great consolation to me in these perilous times, that what I am unable to do myself for my Parent, & beloved country, is doing, & has been done by a number of glorious youths my relatives, & pupils. All these have distinguished themselves in the defence, of their country. This consideration animates me with a desire of bringing forward more young Gentlemen, & if possible, to preserve my life for further usefulness in this Academy. With this view I have made the foregoing request, as indispensably necessary. With the sincerest & profoundest respect—I have the honor to be Your Ob. Huml. Sert
        
          Jared Mansfield
        
        
          PS. I have omitted to mention the opinion of the most experienced Physicians, that the journey ought to be undertaken soon, as invalids who procrastinate, to cold weather, generally are not benefited. A speedy decision, as to my petition, is humbly requested.
        
      